Allow me to congratulate you, Sir, on your
election as President of the General Assembly at the
current session. I am confident that under your able
guidance our deliberations will yield success. I also
wish to thank your predecessor for his leadership and
for the his exemplary work as President of the
Assembly during the fifty-fourth session. I also have
the honour to extend convey my greetings to the
Secretary-General and to acknowledge his firm
leadership and his continuing interest in the search for
practical and innovative solutions.
For Colombia, this session represents a historic
challenge: the challenge to forge new relationships
aimed at carrying out the mission agreed upon by heads
of State or Government at the Millennium Summit.
They have defined the parameters of the world in
which we wish to live and the conditions for creating a
new international political and economic order. My
country had the honour to submit the Cartagena de
Indias Declaration (A/54/929), a commitment adopted
by heads of State of the Rio Group, which enunciates
the aspirations of our region and is an exceptional
contribution to the future of the United Nations. We
will now undertake a careful follow-up of these
initiatives so as to translate them into realities for the
benefit of humankind.
Perhaps the dawn of the new millennium will
enable us to face this challenge with optimism, to
signal a break with the legacy of half a century and
with the many proposals that have so often met with
indifference. It represents an opportunity to translate
our collective aspirations into tangible reality.
In large part, our expectations relate to the
meaning and scope of globalization. Sweeping
revolutions are taking place in the fields of
transportation, communication and the electronic
media. Every day we are astonished by advances in
technology and by the discoveries of applied science.
The main purpose of the United Nations and of its
various forums and agencies is to channel this
enormous store of technological and scientific
knowledge towards the poorest and most vulnerable
sectors of the population.
Information technology is bringing structural
change to the international economy and unprecedented
opportunities to promote creative cultural interaction
among peoples. But the information revolution can also
become a source of exclusion. We face the risk of
creating a new form of illiteracy: cyber-illiteracy. We
must bridge the digital divide and convert information
technology into a positive factor for education and
poverty-reduction so that the information revolution
may become truly global. Failure to do so will increase
the gap between rich and poor.
One of our principal challenges is therefore to
globalize globalization and to make it an imperative for
the twenty-first century. It is, in other words, to bring
the benefits of this process to more regions, nations
and individuals by democratizing access to new
technologies, eliminating barriers to trade and
investment and recognizing that the resources with
which nature provides us are the common heritage of
future generations.
Here, preservation of the environment is a key
element. We have an obligation to respect nature and to
build a sustainable future. We must put an end to the
destruction being caused by the irrational use of natural
resources and by unsound patterns of consumption and
production. This requires greater political commitment
to control climate change, eliminate sources of water
pollution and put an end to the loss of our forests. The
provision of financial resources and transfer of
environmentally safe technologies are issues still to be
resolved. The international community must honour the
commitments it has assumed in this field before it is
too late.
For their part, the United Nations and the
multilateral financial institutions must develop a new
framework to prevent and respond to risks and
economic crises. We need a stable, ordered, transparent
and predictable financial system, one in which we can
strengthen our early warning capacity, effectively
control the volatility of capital flows and ensure
sufficient liquidity to provide timely support to
countries affected by crisis. Another urgent priority is
to create social protection networks that can be used in
times of financial crisis.
The beginning of the millennium is marked also
by new concerns and threats to peace and security. The
proliferation and illicit trade in small arms is one of
these. The illegal traffic in such arms has reached
31

unacceptable proportions; its impact has been even
more devastating than that of weapons of mass
destruction. Despite this, the international community
is not giving it the importance and priority which this
grave problem demands. Urgent and effective measures
are needed to halt and completely eliminate this illegal
trade.
Countries affected by this phenomenon must not
remain exposed to the criminal activities of the
networks of arms traffickers who, taking advantage of
the absence of monitoring and oversight mechanisms,
are causing irreparable damage to our societies.
Governments have the political and moral
responsibility to act decisively against illicit arms
exports and to bring all the force of the law to bear
against the merchants of death and violence who profit
from this nefarious trade. My country, Colombia, has
paid a very high price in human lives as a consequence
of this criminal activity.
Countries that are exporters of small arms must
establish controls on intermediaries and refrain from
authorizing sales if there is a risk of improper use.
There is a need for greater transparency and for the
exchange of information on the modalities and routes
of this trade. We must urgently create mechanisms to
provide financial and technical assistance so that
affected countries will be better able to implement
effective controls. We have a responsibility to ensure
that the United Nations Conference on the Illicit Trade
in Small Arms and Light Weapons in all its Aspects, to
be held in 2001, results in concrete commitments and
effective action.
The global problem of illicit drugs, for its part,
continues to be one of the most serious threats of our
time. It is a factor for violence and corruption,
economic disruption and impoverishment, erosion of
the social fabric and instability in democracies. It is
also a cause of alarming environmental disasters.
No nation has suffered as tragically as Colombia
from the consequences of this global problem. Every
day, lives are lost in Colombia through the action of
outlaw groups whose activities are financed from
resources obtained from the traffic in drugs. Now,
when all our efforts are focused on the difficult battle
against this problem, we need increased support and
the effective solidarity of the international community.
Only by accepting and fully implementing the
principle of shared responsibility will humankind be
able to free itself from the scourge of illicit drugs. We
ask for no more. Let us all assume the cost that is our
share to bear in order to wipe this illegal activity from
the face of the earth.
Colombia is making extraordinary efforts to
advance towards a solution to its internal conflict. It is
a fundamental objective that we will never renounce.
We are aware that the building of peace takes time, but
we are making steady progress. In the midst of the
complexities of our situation in Colombia, and despite
the cruelty of the present conflict, we have made
progress in confidence-building, in the dialogue, in the
discussion of the thematic agendas and in the
participation of civil society. We know full well that
the achievement of peace requires in-depth action in
the economic and social fields that could give real and
lasting content to these efforts.
A number of countries have joined in this
process, at the request of the Government. Today,
peace in Colombia is important for the world. I appeal
to the international community to reaffirm its solidarity
and offer its material support to our peace process.
One of the most important developments of the
last two decades has been the increasing commitment
to respect for human rights. We have made some
progress in defining economic and social rights as an
indivisible component of so-called traditional rights or
individual freedoms. The old objections that prevented
us from proclaiming the universal validity and
application of human rights are gradually losing way
and States have accepted their responsibility for
ensuring compliance.
In recent years, civil conflicts have become a
major expression of violence. International
humanitarian law is essential to deal with the
consequences of these confrontations. Its enforcement,
however, requires agreement on the minimum rules of
respect for the civil population and the interests of
States. The key to that enforcement is that
humanitarian law  its postulates, norms and
mechanisms  should be equally applied by all parties
in conflict.
The movements of people, including refugees or
migrants, must also be recognized as a priority issue.
They are protected by a concrete framework of human
rights. In a world that promotes the free movement of
capital and free trade, it is unacceptable that unjustified
32

restrictions continue to be applied to the movement of
people.
The solution to concrete problems on the
international agenda necessarily requires concerted
action and multilateralism; Colombia has always been
and will continue to be firmly committed to it. We
believe that this multilateralism can be supplemented
by convergent regional initiatives and bilateralism as
part of an approach to reduce distances and
imbalances  in other words, a multilateralism that
serves as a bridge for rapprochement, solidarity and
shared responsibility, concepts upon which the entire
building of the contemporary international order must
be constructed.
Our peoples, in whose name the Charter of the
United Nations was conceived, yearn to see how the
fulfilment of the purposes and functions of the United
Nations can be reflected in the satisfaction of their
hopes and aspirations. Even though in many respects
we are still far from this objective, we must preserve
the gains achieved. An attitude of passivity is not
convenient for the Organization. This Assembly must
adopt decisions to reactivate the process of United
Nations reform, on realistic grounds, but without
further delaying the measures that require urgent
implementation. There are many initiatives that can be
realized without the need for reform of the Charter. The
only thing required is the will to show solidarity and to
make timely political decisions.
The United Nations acts as the world's
conscience, requiring greater priority in order to meet
the needs of the poor countries. Strategies must be
urgently developed to mobilize funds to remove the
causes of underdevelopment. The growing gap between
the wealth of the prosperous and the poverty of those
who are marginalized from progress is in itself an
appeal for attention which should be listened to and
should lead to the translation of words into deeds.
In this connection, we welcome the growing role
being played by non-governmental organizations,
whose activities should be accompanied by a proper
definition of their responsibilities. For their part, the
transnational corporations, which play such an
important function in the global economy, should give
serious consideration to the United Nations through
financial support to the Organization, which is in
urgent need of additional resources. This support could
well be channelled towards United Nations poverty-
reduction programmes.
The reform of the Security Council continues to
be one of the principal reforms anticipated from the
expected adjustment of multilateral political
institutions. But in this area we need a gradual, less
maximalist approach. Formulas must be explored to
ensure greater participation of developing countries.
We must take effective steps to promote greater
representativity in the Council, on the understanding
that this does not constitute a privilege, but rather a
responsibility. Broader regional representation,
restrictions on the use of the veto and greater
transparency in the decision-making process could
bring the Security Council closer to a reality that is not
the same now in the twenty-first century as it was in
1945.
The election of new members to the Council will
take place in a few weeks. Colombia has the support of
Latin America and the Caribbean to be elected as a
non-Permanent Member of this important organ. Once
our entry is approved by the General Assembly, we will
assume this responsibility as of 1 January. It will be an
opportunity to reaffirm Colombia's commitment to, and
confidence in, multilateralism and its resolute and
unconditional commitment to the norms and principles
of international law. We will also reaffirm our
conviction that peaceful and negotiated solutions to
disputes and respect for international humanitarian law
by all parties to a conflict are essential in order to build
firm and lasting foundations for peace and security. We
will promote better functioning of the Council,
especially in terms of information and consultation
with States that are not part of that organ, and we will
foster a more permanent and closer relationship with
the General Assembly as the supreme organ of the
United Nations.
Never before has humankind had the prospect
like the one now afforded at the beginning of the new
millennium to make steady progress towards peace,
progress and international stability. It is an opportunity
for the leaders of the world to make a decisive political
step in that direction. Let us give our peoples new hope
that the change in the millennium will signify not
merely a chronological change but also the beginning
of a true political and social transformation. Only thus
will future generations recognize that we had the
courage to assume our obligations with responsibility.